Title: To George Washington from Edward Newenham, 12 August 1786
From: Newenham, Edward
To: Washington, George



Dear Sir,
Bell Champe near DublinAugust 12th 1786

   May I presume to solicit your friendship in obtaining the wish of a whole family; Viz.; to have one of them honoured by the Congress of American Patriots—The idea originated with my Son—he is so good and virtuous a young Man, that I can boldly assert, he never will dishonour any confidence reposed in him—he has been warm in yours and your Countrys cause from the beginning; his future life is fixed at Marsailles, where his fortune is vested; his third Sister is married there—he wants no sallery—it is the honor he solicits for.
I cannot express how anxious I am to obtain his wish—the mode I have adopted is novel but it occurred to me as the most respectfull; I have acquainted Doctr Franklin and Mr Jay with this affair, and had time been allowed, I am confident that the Marquis De Fayette would write most warmly in our favor, but as this is the only opportunity, of a safe conveyance, that I can

have for some time, I could not delay it—the Ship Dublin Packet Captain Alcorn, sails tomorrow, for Philadelphia, and this will be committed to his care.
